IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                             Assigned on Briefs October 6, 2015

               STATE OF TENNESSEE v. COREY ANTUAN GRAY

                    Appeal from the Circuit Court for Madison County
                        No. 14167     Roy B. Morgan, Jr., Judge


               No. W2015-00049-CCA-R3-CD - Filed November 24, 2015


The Defendant, Corey Antuan Gray, was convicted by a Madison County Circuit Court
jury of four counts of attempted first degree murder; four counts of aggravated assault;
four counts of employing a firearm during the commission of a dangerous felony; and
one count of evading arrest. Following a sentencing hearing, the trial court merged the
attempted murder and aggravated assault convictions and sentenced the Defendant as a
Range I, standard offender to consecutive sentences of twenty years for each count of
attempted murder, six years for each count of employing a firearm during a dangerous
felony, and one year and six months for evading arrest. On appeal, the Defendant argues
that the evidence was insufficient to support all four of the convictions for attempted first
degree murder and that his sentence is excessive.1 Upon our review, we affirm the
judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which THOMAS T.
WOODALL, P.J., and ROBERT L. HOLLOWAY, JR., J., joined.

Joseph T. Howell, Jackson, Tennessee, for the Defendant-Appellant, Corey Antuan Gray.

Herbert H. Slatery III, Attorney General and Reporter; Tracy L. Alcock, Assistant
Attorney General; Jerry Woodall, District Attorney General; and Jody Pickens, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                              OPINION



        1
           Because the Defendant‟s sole challenge to the sufficiency of the evidence pertains to the
attempted first degree murder convictions, we will limit our summary of the proof at trial to those facts
relevant to the attempted first degree murders.
        The Defendant was involved in a shooting that took place in November 2013, at
88 Holland Avenue in Jackson, Tennessee. On March 31, 2014, he was indicted on four
counts of attempted first degree murder, four counts of aggravated assault, four counts of
employing a firearm during the commission of a dangerous felony, and one count of
evading arrest. At the November 4, 2014 jury trial, Kimberly Swift Jeter and her
husband, Donell L. Jeter, and their sons, Jonathan Swift and Dontavius Jeter, testified
consistently that on November 11, 2013, at around 11:00 p.m., shots were fired at their
family residence on Holland Avenue while they were inside the home. They all testified
that they were not physically injured and did not see who was shooting or observe anyone
trying to enter the residence. However, they consistently identified photographs of bullet
holes in the house, including one in Jonathan‟s bedroom window, which did not exist
prior to the shooting.

       Jonathan Swift, age twenty-two, testified that he was on the floor of his mother‟s
bedroom on the night of the incident when he heard “about six gunshots” and
immediately called 9-1-1. He said that he could not tell how close the shots were when
they were fired but that he called police because “[his] life was in danger.” On cross-
examination, he confirmed that he had previously been a member of the Vice Lords street
gang but was no longer affiliated with the gang. He further testified that his brother,
Joshua Swift, was an active member of the same gang. He agreed that his brother Joshua
was not present during the November 11 shooting but stated that he did not know where
his brother Joshua was living at the time.

        Dontavius Jeter, age seventeen, testified that he lived on Holland Avenue with his
parents and two brothers, Jonathan and Joshua. On the night of the shooting, he was
asleep in the back of the house until he woke up to the sound of gunshots. He said that he
heard about three shots and that the gunfire placed him in fear “[o]f my life, that I could
have been shot.” He also confirmed that Jonathan was previously involved with the Vice
Lords and Joshua was presently involved. Neither he nor his parents were in a gang. He
was unaware if the Vice Lords had any ongoing disputes with other gangs. Dontavius
testified that his house had been shot at a week before the November 11 shooting and that
Joshua had been shot sometime before November 11 as well.

       Kimberly Swift Jeter testified that she had lived on Holland Avenue with her
husband and three sons in November 2013. She said that on the evening of November
11, she was in her bedroom talking to Jonathan, who was lying on the floor beside her,
when shots that “sounded close” were fired from the front of the house. She recalled that
Jonathan immediately dialed 9-1-1 while she lied in bed because she was both disabled
and scared to move. She said that Dontavius came into her bedroom and she told him to
“Get down” and then to “Go check on your daddy.” She stated that, at that time, “I was
[in] fear [for] anybody in the house.” She further claimed that on the night of the
                                           -2-
incident, her son Joshua had been at a friend‟s house but eventually left to go to the
emergency room after medical complications arose from his recent gunshot wound. On
cross-examination, Kimberly testified that Joshua was shot in the afternoon in Royal
Arms, not at the residence on Holland Avenue. She also confirmed that Joshua was a
member of the Vice Lords gang and said that Jonathan had been “up until maybe a couple
of weeks before” the first shooting. She stated that Joshua often had other Vice Lords at
the family residence and described her house as the “hang house.” She was unaware if
they had any disputes with other gangs in November 2013, but she “knew [Joshua] was in
a gang and they had gang fights and hung out at [her] house.”

        Donell Jeter testified that he lived at 88 Holland Avenue with his wife Kimberly,
and three of their five children. He acknowledged that Joshua was in a gang and claimed
that Jonathan had been at the time of the shooting but was no longer a member. He said
he did not approve of gang membership and that neither he, his wife, nor Dontavius was
in a gang. At the time of the shooting, he said he was in the living room watching
television when he heard gunfire from the front of the house and quickly got down on the
floor because he was concerned about being shot. He recalled that he heard around seven
or eight shots and that the shooting lasted around a minute or a minute and a half. He
also said that he heard glass break in Jonathan‟s bedroom from a gunshot and later
observed that “[h]is window was broken and it looked like [a] bullet hit the mirror on his
dresser.” When asked about Joshua‟s whereabouts that evening, Donell testified that “I
think . . . [h]e was released from the hospital, and he went over his cousin[‟s] house.” On
cross-examination, regarding the prior week‟s shooting, Donell testified that Joshua “was
shot that day and my house got shot up that night.” He claimed that he did not know
what street gang Joshua and Jonathan were affiliated with but that it was common for
them to bring their gang affiliates and friends to the house at 88 Holland Avenue.

        Jackson Police Department patrol officer Buddy Joe Crowell testified that on
November 11, 2013, he received a “shots-fired” call at 88 Holland Avenue “stating that
the house had been struck and there was a dark colored vehicle leaving the area with
approximately five people or so in it.” He immediately responded and, on his way to the
scene, he saw a vehicle matching the suspect car‟s description travelling north on
Highway 70. He deactivated his patrol car‟s lights and sirens to avoid detection and
reinitiated them once he caught up to the vehicle. He testified, and the patrol car
surveillance video confirms, that “[a]t first, the vehicle put on [its] brakes like [it] was
going to stop, and then all of [the] sudden[, it] took off at a high rate of speed.” The car
was travelling 70 miles per hour down Lexington when it lost control and struck a light
pole, causing a transformer to blow. The wreck occurred about a mile or a mile and a
half from 88 Holland Avenue.



                                            -3-
       Officer Crowell stated that there were initially five passengers in the suspect
vehicle but the impact from the collision threw one passenger, later identified as Keondre
Long, from the vehicle. Then, he observed three other male passengers flee the scene,
one toward Highway 70 and two down Lexington. He also encountered the vehicle‟s
driver, Shenqua Ross, whose voice was identified on the police surveillance video. He
further observed two firearms at the scene, .38 and .40 caliber pistols, which were both
within reaching distance of Keondre Long. He photographed and collected various items
from the scene that were introduced at trial as evidence, including: an Intratec DC nine-
millimeter pistol (Tec-9), a Tec-9 magazine with 22 nine-millimeter shells inside, a .40
caliber Hi-Point pistol loaded with five .40 caliber bullet rounds, a .40 caliber magazine,
a .38 caliber Rohm revolver loaded with one .38 caliber shell casing, and four .38 caliber
live rounds. On cross-examination, Officer Crowell testified that the weapons recovered
from the scene were operable and loaded. He also stated that two of the firearms were
semiautomatic weapons and that he considered them all “dangerous weapons.”

        Shenqua Ross, age twenty-two, the aforementioned driver, testified that she was
currently incarcerated for her involvement in the Holland Avenue shooting. She
explained that the Defendant, whom she identified at trial as Corey Gray, had been her
boyfriend for four months at the time the shooting occurred. She agreed that when she
was arrested on November 11, 2013, she gave a statement that was not “the complete
truth,” but gave a second statement the next day. She confirmed that she had accepted a
plea offer in exchange for her truthful testimony and that she had already testified
previously against Keondre Long.

       Ross stated that on November 11, 2013, at around 10:30 p.m., she was at the store
with her two-year-old son when she received a call from the Defendant on a restricted
number. At the time, she drove a blue Crown Victoria and the Defendant asked her to
pick him up at his grandmother‟s house on Jackson Street and take him somewhere.
When she arrived, she dropped her son off at the house and picked up the Defendant,
Hentrick Long, Casey Mackey, and Keondre Long. She noted that Mackey was wearing
a red bandanna around his face. The Defendant, sitting in the front passenger seat,
directed her to drive to East Chester and then to Holland Avenue. She said that “[a]ll of
them” instructed her to park at the church on the corner of Cloverdale and Holland
Avenue. She additionally testified that, on the way to the church, the other men put
bandannas around their faces, and the Defendant had his gun in his hand. She conceded
that she knew “they [were] fixing to do something strange.” When she pulled into the
church parking lot, the Defendant and other passengers instructed her to “sit and wait”
when they got out of the car.

      Ross saw that the men were carrying guns, which she identified at trial as
belonging to the Defendant and Keondre. She agreed that she also recognized the third
                                           -4-
gun. When counsel for the State asked her why she did not leave once the men exited the
car, she responded, “Listening to Corey and them.” She said that the men went around
the church and then she heard several gunshots. She stated that, “[a]fter I heard the
gunshots, they came running back around the church and got in my car.” The Defendant
then instructed her to take them back to his grandmother‟s house, and she proceeded to
the Highway 70 Bypass.

        Ross additionally testified that while driving down Highway 70, she saw a police
car pull behind her and told the passengers, “[t]he police [are] behind us.” The
Defendant told her to “Keep going.” Eventually, she turned left onto Lexington Street,
and she agreed that there were schools and The Boys & Girls Club nearby. Inside the
car, she said that the Defendant and other men were talking and that “[t]hey [were] telling
me to stop, they [were] going to jump out.” She agreed that even though police activated
their blue lights, she did not stop. She claimed that she continued driving because “I was
told not to stop. I was scared. I did [not] know if I should stop or keep going.” She said
that she sped up and crashed her car and the other passengers “jumped out and ran,”
except for Keondre Long who was injured.

        Ross further testified that she knew the Defendant and other passengers were
affiliated with the Crips street gang. However, she stated that she was unfamiliar with
the 88 Holland Avenue house and its residents at the time of the shooting. She also
claimed that she did not know what the men were going to do when she picked them up
but admitted that on the way to the church, “I had in mind that they [were] fixing to shoot
or do something, but I just could [not] put a finger on what exactly they [were] gonna
[sic] do.” She stated that she had considered leaving the Defendant and the other men
when she got to the church but said that “I did [not] know what do to. I just waited.”

       On cross-examination, Ross testified that she left her son at the Defendant‟s
grandmother‟s house because there was not room for his car seat. She also said that she
was not affiliated with a gang and only drove the men “because [the Defendant] was my
boyfriend and he asked me to take them[.]” She further stated that the men were gone
from her vehicle for two to three minutes during the shooting and that she remembered
hearing more than five gunshots during that time. She maintained that she did not know
Jonathan or Joshua Swift at the time of the shooting but was aware that there was conflict
between the Crips and Vice Lords that involved “back and forth shooting.” She also
admitted that when she was taken to jail after the car wreck, she made a false statement
that the men “had put a gun to [her] head” and forced her to drive them. She conceded
that she was never held at gunpoint. On redirect, Ross testified that it was about a five-
minute drive from where she picked up the Defendant to the church parking lot where the
men exited the vehicle.

                                           -5-
       Investigator Ron Pugh of the Jackson Police Department testified that he was the
primary investigator for the November 11, 2013 shooting at 88 Holland Avenue. On
November 12, he conducted a search of the church located at the intersection of
Cloverdale and Holland, less than half a block from 88 Holland Avenue. He recovered
four .38 caliber shell casings from the church parking lot, which matched the caliber of
the revolver used in the shooting.

       Jackson Police Department patrol officer Michael Byrd testified that on November
11, 2013, he responded to a call that shots had been fired into the residence at 88 Holland
Avenue. When he arrived, he spoke with Donnell Jeter to determine if anyone was
injured during the shooting. He then took photographs of the house, including the
photograph of the bullet hole in Jonathan Swift‟s bedroom. Officer Byrd also stated that
he discovered three .40 caliber shell casings, two 9-millimeter shell casings, and five 9-
millimeter live rounds in the area near the house.

        Sergeant Chris Chesnut, of the Jackson Police Department major crimes unit,
testified that he took a statement from the Defendant on November 12, 2013, regarding
the November 11 shooting at 88 Holland Avenue. After the Defendant waived his
Miranda rights, Sgt. Chesnut handwrote the Defendant‟s statement, which read as
follows:

      Last night I was at 123 Walsh Street with my cousins and their friend. I
      called Shenqua and told her to come pick me up. When she got there, we
      got in the car. We had guns with us for protection. I told Shenqua to drive
      us and told her where to go. I told Shenqua to stop on Holland Avenue and
      we got out. Shenqua pulled up to the church. We had gone to the Vice
      Lord house because they had been attacking us. I had a Tec-9 9-millimeter.
      I fired two rounds at the house and the gun jammed. All four of us walked
      up to the house. I heard shots other than mine, but I did not know who
      fired them. The reason I shot at this house is because the people inside the
      house are responsible for shooting at my house more than one time. After
      we shot, we ran back to Shenqua‟s car at the church. We got in the car and
      we were going back to Walsh Street. The police got behind us on
      Lexington. Shenqua wrecked the car. I ran and hid by the school buses
      and then in the woods. I made it to Walsh Street and told them what had
      happened. I left there and went home to Preston Street.

The Defendant reviewed the statement and added the line, “I, Corey Gray, did not shot
[sic] at this house last Monday” in his own handwriting. He then signed the statement on
November 12, 2013, at 11:28 p.m. On cross-examination, Sgt. Chesnut confirmed that
the Defendant admitted to firing two rounds at 88 Holland Avenue on November 11,
                                           -6-
2013. He also clarified that the handwritten sentence that the Defendant added was in
reference to a shooting at 88 Holland Avenue that had occurred the week before.

       Following their deliberation, the jury convicted the Defendant as charged. In
addition, the jury imposed a $25,000 fine for each count of attempted first degree murder,
a $5,000 fine for each count of aggravated assault, a $5,000 fine for each count of
employing a handgun during the commission of a dangerous felony, and a $3,000 fine for
the evading arrest conviction.

       Sentencing Hearing. At the December 14, 2014 sentencing hearing, the parties
agreed that the Defendant would be sentenced as a Range I, standard offender. The
presentence report, admitted without objection, reflected that the Defendant, age twenty-
eight, had a previous criminal history consisting of two convictions for driving on a
suspended license and a conviction for evading arrest. Certified copies of these
convictions were introduced without objection. The State further noted that the
Defendant was convicted in the present case while he was still serving the eleven month,
twenty-nine day sentence for his driving conviction. The Defendant‟s presentence report
also included victim impact statements from Kimberly Jeter, Donnell Jeter, Jonathan
Swift, and Dontavius Jeter. Each of the four victims emphasized the significant
emotional impact of the November 11 shooting.

       Sergeant Chris Chesnut of the Jackson Police Department testified that on
November 12, 2013, he took a statement from the Defendant regarding the Defendant‟s
involvement in the Holland Avenue shooting. He also took the Defendant‟s statement
about a different incident that occurred on November 9, 2013, in the Madison County
Sheriff‟s Department parking lot. Sergeant Chesnut said that the November 9 incident
involved the Defendant, two other adults, Frank Bonds and Guelda Lewis, and two minor
children. After waiving his Miranda rights, the Defendant made the following statement
regarding this incident:

             Saturday morning I was driving my girlfriend‟s white Trailblazer. I
      was in the downtown area when I saw a person I know as Nitty. He was a
      passenger in a vehicle. I do not know who was driving. I remember seeing
      them around Lexington and Hays. I started following the vehicle but I was
      not chasing them. I wanted to kick Nitty‟s a**. Nitty had shot at my house
      on Preston Street earlier this year. I believe he also had sent people to
      shoot my house the second time. I was pissed off because my kids were in
      the house when he shot at it. This was the first time I have seen him since
      the shooting. I shot at the vehicle twice on college Street. The vehicle
      turned into the sheriff‟s department lot. I kept driving and went to the
      store. I went home and got my clothes for work. I went to work at Burger
                                           -7-
       King on North Highland around 12:30 p.m. I did not know he had kids in
       the car when I shot at him. I did not see the kids. I would never had [sic]
       shot if I had known they were in the car. I found out about the kids from
       the news. At the time of the shooting I was alone in the vehicle. The gun I
       used was a .38 revolver. I gave my gun to my family member to get rid of
       it.

The Defendant reviewed and signed the statement, and he added the following:

       I would like to say that as a father of five kids, had I knew that children
       were in that car, I would not have been shooting at all. I am truly sorry for
       all of my actions that day. Please believe me when I say I‟m so sorry that
       baby being shot up in that.

       On cross-examination, Sgt. Chesnut testified that the Defendant was cooperative
and seemed to showed sincere remorse.

       After the State‟s proof, the Defendant‟s twenty-seven-year-old younger sister,
Cabrina M. Allen, testified that the Defendant was a hard worker and the provider and
protector of their family. She said that the Defendant would benefit from “the proper
guidance and . . . a little rehabilitation of a jail sentence” but stated that “an amount of
100 plus years” was excessive. She also requested leniency from the court for the sake of
the Defendant‟s children.

       The Defendant‟s mother, Alisa Gray, described the Defendant as “intelligent,”
“family oriented,” and “an excellent father,” noting that he has always worked to provide
for his family. She stated that while she did not agree with the Defendant‟s actions, she
believed he was “a victim of his environment” but still “a good person.” She repeatedly
asked the court “for leniency and mercy upon my son.”

       Deshawna Black, the mother of the Defendant‟s five children, testified that the
Defendant was a “wonderful father” and always provided for his children. Regarding the
Defendant‟s criminal conduct, she testified, “I do [not] know this bad person because he
do[es] so much good,” but she did not excuse his actions. Although she agreed that “[h]e
do[es] deserve time,” she urged the trial court to lessen his sentence.

       Finally, the Defendant made the following statement:

       Your Honor, I just would like to say that I [am] sorry to the Jeter family
       and the Swift family. I just want them to know that I was deeply sorry for

                                            -8-
       what I did. I know what I did was wrong. That [is] pretty much it. I [am]
       willing to accept my punishment however it goes, sir.

       After hearing the proof and arguments from counsel, the trial court applied four
enhancement factors and found that the Defendant: had a previous history of criminal
convictions or criminal behavior; was a leader in the commission of the offenses, which
involved two or more criminal actors; failed to comply with conditions of a sentence
involving release into the community; and that the Defendant was adjudicated to have
committed a delinquent act or acts that would constitute a felony if committed by an
adult. See T.C.A. § 40-35-114(1), (2), (8), (16). Although the trial court noted the
Defendant‟s assertion that he “acted under strong provocation,” the court did not find any
applicable mitigating factors.

       After merging the four aggravated assault and attempted first degree murder
convictions, the trial court imposed consecutive sentences of twenty years for each of the
four attempted first degree murder convictions, six years at 100 percent for each of the
four employing a firearm convictions, and one year and six months for the evading arrest
conviction. The trial court ordered each of the employing a firearm sentences to be
served consecutively to each of the attempted murder sentences, and the evading arrest
sentence to run consecutively to those sentences, for a total effective sentence of 104
years in confinement with eighty years to be served at thirty percent and twenty-four
years to be served at 100 percent. The court entered the judgment on December 23,
2014, and the Defendant filed a timely motion for new trial. After a hearing, the trial
court denied the motion for new trial and this timely appeal followed.

                                        ANALYSIS

        I. Sufficiency of the Evidence. The Defendant argues that there is insufficient
evidence to sustain each of his four attempted first degree murder convictions. In
contesting the sufficiency of the evidence, the Defendant concedes that he fired shots at
88 Holland Avenue on November 11, 2013. However, he argues that the evidence is
insufficient to establish premeditation, which entails a previously formed intent to kill.
To support this contention, he claims that his motive was retaliation rather than intent to
kill, noting that he told Sgt. Chesnut that he acted out of retaliation against the Vice Lords
and that he intended only to shoot the house rather than the victims inside the house. The
State responds that the evidence presented was sufficient to establish each of the four
attempted murder convictions. We agree with the State.

      When a defendant challenges the sufficiency of the evidence, the standard of
review applied by this court is “whether, after reviewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential
                                             -9-
elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307,
319 (1979). Similarly, Rule 13(e) of the Tennessee Rules of Appellate Procedure states,
“Findings of guilt in criminal actions whether by the trial court or jury shall be set aside if
the evidence is insufficient to support the finding by the trier of fact of guilt beyond a
reasonable doubt.” When considering the sufficiency of the evidence on appeal, the State
is entitled to the strongest legitimate view of the evidence and all reasonable inferences
which may be drawn from that evidence. State v. Davis, 354 S.W.3d 718, 729 (Tenn.
2011) (citing State v. Majors, 318 S.W.3d 850, 857 (Tenn. 2010)). “Because a verdict of
guilt removes the presumption of innocence and raises a presumption of guilt, the
criminal defendant bears the burden on appeal of showing that the evidence was legally
insufficient to sustain a guilty verdict.” State v. Hanson, 279 S.W.3d 265, 275 (Tenn.
2009).

       Guilt may be found beyond a reasonable doubt where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Matthews, 805 S.W.2d
776, 779 (Tenn. Crim. App. 1990) (citing State v. Brown, 551 S.W.2d 329, 331 (Tenn.
1977); Farmer v. State, 343 S.W.2d 895, 897 (Tenn. 1961)). The standard of review for
sufficiency of the evidence “„is the same whether the conviction is based upon direct or
circumstantial evidence.‟” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting
State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)). The jury as the trier of fact must
evaluate the credibility of the witnesses, determine the weight given to witnesses‟
testimony, and reconcile all conflicts in the evidence. State v. Campbell, 245 S.W.3d
331, 335 (Tenn. 2008) (citing Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim. App.
1978)). Moreover, the jury determines the weight to be given to circumstantial evidence
and the inferences to be drawn from this evidence, and the extent to which the
circumstances are consistent with guilt and inconsistent with innocence are questions
primarily for the jury. Dorantes, 331 S.W.3d at 379 (citing State v. Rice, 184 S.W.3d
646, 662 (Tenn. 2006)). When considering the sufficiency of the evidence, this court
shall not reweigh the evidence or substitute its inferences for those drawn by the trier of
fact. Id.

        As relevant in this case, a person commits criminal attempt who, acting with the
kind of culpability otherwise required for the offense, “[a]cts with intent to cause a result
that is an element of the offense, and believes the conduct will cause the result without
further conduct on the person‟s part.” T.C.A. § 39-12-101(a)(2). First degree murder is
the premeditated and intentional killing of another person. T.C.A. § 39-13-202(a)(1)
(2006). Premeditation is defined as “an act done after the exercise of reflection and
judgment.” Id. § 39-13-202(d). This section further defines premeditation:

       “Premeditation” means that the intent to kill must have been formed prior
       to the act itself. It is not necessary that the purpose to kill pre-exist in the
                                             - 10 -
      mind of the accused for any definite period of time. The mental state of the
      accused at the time the accused allegedly decided to kill must be carefully
      considered in order to determine whether the accused was sufficiently free
      from excitement and passion as to be capable of premeditation.

Id. “„Premeditation‟ is the process of thinking about a proposed killing before engaging
in the homicidal conduct.” State v. Brown, 836 S.W.2d 530, 540-41 (Tenn. 1992)
(quoting C. Torcia, Wharton‟s Criminal Law § 140 (14th ed. 1979)).

        The existence of premeditation is a question of fact for the jury to determine and
may be inferred from the circumstances surrounding the offense. State v. Rosa, 996
S.W.2d 833, 837 (Tenn. Crim. App. 1999) (citing Brown, 836 S.W.2d at 539). “[T]he
use of a deadly weapon upon an unarmed victim; the particular cruelty of the killing;
declarations by the defendant of an intent to kill; evidence of procurement of a weapon;
preparations before the killing for concealment of the crime; and calmness immediately
after the killing” may support the existence of premeditation. State v. Bland, 958 S.W.2d
651, 660 (Tenn. 1997) (citing Brown, 836 S.W.2d at 541-42; State v. West, 844 S.W.2d
144, 148 (Tenn. 1992)). This court has also noted that the jury may infer premeditation
from any planning activity by the defendant before the killing, evidence concerning the
defendant‟s motive, and the nature of the killing. State v. Bordis, 905 S.W.2d 214, 222
(Tenn. Crim. App. 1995) (citation omitted).

       Here, the Defendant argues that his testimony at trial established that he did not
intend to shoot any of the four victims inside 88 Holland Avenue, and therefore, the
evidence is insufficient to establish premeditation. We disagree. As noted above,
premeditation is a question of fact reserved for the jury and no particular set of facts is
necessary to establish its existence. The jury may infer premeditation from any number
of facts and circumstances surrounding the offense. The evidence in this case
demonstrates that the Defendant and other shooters had a preconceived plan to carry out
the Holland Avenue shooting. The Defendant admits that on November 11, 2013, he
directed his then girlfriend, Shenqua Ross, to drive him and three other men to 88
Holland Avenue, which he identified as “the Vice Lord house.” Testimony from the four
victims at trial confirms that two of the residents of 88 Holland Avenue were previously
or currently affiliated with the Vice Lords and other members of the gang frequently
spent time there. On their way to the Holland Avenue house, the Defendant and other
male passengers carried firearms and wore bandannas to cover their faces. The
Defendant admits that he walked up to the house and fired two rounds from his Tec-9
nine-millimeter handgun before it jammed. He also stated there were shots besides his
own being fired. The physical evidence taken from the scene, including multiple shell
casing and live rounds, corroborates the Defendant‟s admissions. In addition, police
discovered a bullet hole in the window of Jonathan Swift‟s bedroom at 88 Holland
                                           - 11 -
Avenue that all four victims testified was not there prior to the shooting.

        The Defendant stated that he shot at the house “because the people inside the
house are responsible for shooting at my house more than one time.” This admission is
supported by Ross‟s testimony that the Defendant and other passengers were affiliated
with the Crips street gang and the fact that two residents of 88 Holland Avenue were
affiliated with a rival street gang. Although the Defendant emphasizes that his actions
were retaliatory and that he “went to the Vice Lord house because they had been
attacking us,” his admissions and underlying retaliatory motive are sufficient to
demonstrate premeditation. The Defendant further points out that each of the victims
“testified that they were not injured and did not observe anyone attempting to gain access
to the residence to inflict further injury.” However, it is sufficient for purposes of attempt
that the Defendant “had done everything [he] believed necessary to accomplish” first
degree murder. See T.C.A. § 39-12-101(a)(2), cmts. Here, the Defendant had Ross drive
him to the “Vice Lord house” while he was carrying a gun and wearing a bandanna over
his face and intentionally fired multiple, close-range shots at the house. Upon our
review, there was sufficient evidence for a rational juror to conclude that the Defendant
acted with premeditation and intent to commit first degree murder.

        II. Sentencing. On appeal, the Defendant argues that the trial court imposed
excessive sentences. He broadly asserts that “the sentence imposed was not done so in
accordance with the Tennessee Criminal Sentencing Act, Tenn. Code Ann 40-35-101, et.
seq., and that the sentence is excessive under the sentencing considerations set out in
Tenn. Code Ann. 40-35-103 and 40-35-210.” He further claims that the trial court failed
to make the requisite findings to support consecutive sentencing. The State responds that
the trial court did not abuse its discretion in sentencing the Defendant. We agree with the
State.

        The 2005 amendments to the Sentencing Act “served to increase the discretionary
authority of trial courts in sentencing.” State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012).
In light of this broader discretion, “sentences should be upheld so long as the statutory
purposes and principles, along with any applicable enhancement and mitigating factors,
have been properly addressed.” Id. at 706. Moreover, “a trial court‟s misapplication of
an enhancement or mitigating factor does not invalidate the sentence imposed unless the
trial court wholly departed from the 1989 Act, as amended in 2005.” Id. “So long as
there are other reasons consistent with the purposes and principles of sentencing, as
provided by statute, a sentence imposed by the trial court within the appropriate range
should be upheld.” Id. Therefore, this court reviews a trial court‟s sentencing
determinations under “an abuse of discretion standard of review, granting a presumption
of reasonableness to within-range sentencing decisions that reflect a proper application of
the purposes and principles of our Sentencing Act.” Id. at 707.
                                            - 12 -
        Pursuant to the 2005 amendments to the Sentencing Act, a trial court must
consider the following when determining a defendant‟s specific sentence and the
appropriate combination of sentencing alternatives: (1) the evidence, if any, received at
the trial and the sentencing hearing; (2) the presentence report; (3) the principles of
sentencing and arguments as to sentencing alternatives; (4) the nature and characteristics
of the criminal conduct involved; (5) evidence and information offered by the parties on
the mitigating and enhancement factors set out in §§ 40-35-113 and 40-35-114; (6) any
statistical information provided by the administrative office of the courts as to sentencing
practices for similar offenses in Tennessee; and (7) any statement the defendant wishes to
make in the defendant‟s own behalf about sentencing. T.C.A. § 40-35-210(b)(1)-(7)
(2010). The defendant has the burden of showing the impropriety of the sentence on
appeal. Id. § 40-35-401(d) (2010), Sentencing Comm‟n Cmts. In determining the proper
sentence, the trial court must consider the defendant‟s potential for rehabilitation or
treatment. Id. §§ 40-35-102, -103 (2010). In addition, the court must impose a sentence
“no greater than that deserved for the offense committed” and “the least severe measure
necessary to achieve the purposes for which the sentence is imposed.” Id. § 40-35-
103(2), (4).

       First, the Defendant argues that “the effective length of the sentence[s] . . . are
excessive under the facts.” From the outset, we note that the parties agreed that the
Defendant would be sentenced as a Range I, standard offender. For attempted first
degree murder, a Class A felony, the appropriate sentencing range was fifteen to twenty-
five years‟ at thirty percent. See T.C.A. §§ 39-13-202, 40-35-112(a)(1). For employing a
firearm during the commission of a dangerous felony, a Class C felony, the appropriate
sentence was a mandatory six years served consecutively. See T.C.A. § 39-17-
1324(b)(2), (h)(1). For evading arrest, a Class E felony, the appropriate range was one to
two years at thirty percent. See T.C.A. §§ 39-16-603, 40-35-122(a)(5). Thus, the trial
court‟s sentences were well within the appropriate statutory ranges.

        The Defendant also contends that the trial court erred in its application
enhancement factor (1), that the Defendant had a previous history of criminal convictions
or criminal behavior in addition to those necessary to establish the appropriate range. See
T.C.A. § 40-35-114(1). However, the record supports the trial court‟s application of
factor (1), as the presentence report lists three prior convictions for the Defendant and
certified copies of these convictions were introduced at the sentencing hearing. The
Defendant does not dispute the existence or validity of any of these prior convictions.
Although the Defendant notes that his prior adult criminal history consisted of non-
violent misdemeanor convictions, he fails to demonstrate any legal basis for why this
would render the application of factor (1) improper. Here, the Defendant does not

                                           - 13 -
challenge the trial court‟s reliance on enhancement factors (2), (8), or (16), and we
conclude that the record supports their application.

        Next, the Defendant appears to argue that the trial court should have mitigated his
sentences based on his sincere remorse and acceptance of responsibility. He also points
to his work history and the testimony of his family and loved ones at sentencing “that he
was a good father, provider, and protector of his family.” Although the record reflects
that the Defendant was sorry and accepted responsibility for his behavior, he has not
otherwise shown the impropriety of his sentences. We note that we are bound to a trial
court‟s imposition of a within-range sentence that is otherwise consistent with the
purposes and principles of the Sentencing Act, even if we would have preferred a
different result. See State v. Carter, 254 S.W.3d 335, 346 (Tenn. 2008). Because the
statutory enhancement and mitigating factors are advisory only, and because “a trial
court‟s weighing of various mitigating and enhancement factors [is] left to the trial
court‟s sound discretion[,]” we conclude that the trial court did not err in its sentencing
determinations where the record otherwise supports the within-range sentences imposed.
See T.C.A. § 40-35-114(c)(2) (2010); Carter, 254 S.W.3d at 345; see also Bise, 380
S.W.3d at 709 (upholding a mid-range sentence despite finding that the single
enhancement factor had been improperly applied). Here, the record supports the length
of the sentences imposed by the trial court.

       Finally, the Defendant contends that the trial court improperly imposed
consecutive sentencing. Where a defendant is convicted of one or more offenses, the trial
court has discretion to decide whether the sentences shall be served concurrently or
consecutively. T.C.A. § 40-35-115(a). The Tennessee Supreme Court has held, “[T]he
abuse of discretion standard, accompanied by a presumption of reasonableness, applies to
consecutive sentencing determinations.” State v. Pollard, 432 S.W.3d 851, 860 (Tenn.
2013). A trial court may order multiple offenses to be served consecutively if it finds by
a preponderance of the evidence that a defendant fits into at least one of seven categories
enumerated in code section 40-35-115(b). Those categories include:

       (1) The defendant is a professional criminal who has knowingly devoted
       the defendant‟s life to criminal acts as a major source of livelihood;

       (2) The defendant is an offender whose record of criminal activity is
       extensive;

       (3) The defendant is a dangerous mentally abnormal person so declared by
       a competent psychiatrist who concludes as a result of an investigation prior
       to sentencing that the defendant‟s criminal conduct has been characterized

                                           - 14 -
      by a pattern of repetitive or compulsive behavior with heedless indifference
      to consequences;

      (4) The defendant is a dangerous offender whose behavior indicates little or
      no regard for human life and no hesitation about committing a crime in
      which the risk to human life is high;

      (5) The defendant is convicted of two (2) or more statutory offenses
      involving sexual abuse of a minor with consideration of the aggravating
      circumstances arising from the relationship between the defendant and
      victim or victims, the time span of defendant‟s undetected sexual activity,
      the nature and scope of the sexual acts and the extent of the residual,
      physical and mental damage to the victim or victims;

      (6) The defendant is sentenced for an offense committed while on
      probation; or

      (7) The defendant is sentenced for criminal contempt.

T.C.A. § 40-35-115(b). An order of consecutive sentencing must be “justly deserved in
relation to the seriousness of the offense.” Id. ' 40-35-102(1); see State v. Imfeld, 70
S.W.3d 698, 708 (Tenn. 2002). In addition, the length of a consecutive sentence must be
“no greater than that deserved for the offense committed.” T.C.A. ' 40-35-103(2); see
Imfeld, 70 S.W.3d at 708.

       The court identified two grounds supporting the imposition of consecutive
sentences. First, the court determined that the Defendant was a dangerous offender
whose behavior indicated little or no regard for human life and no hesitation about
committing a crime in which the risk to human life was high. See T.C.A. § 40-35-
115(b)(4). With regard to the dangerous offender classification, the Pollard court
explained that two additional findings must be made:

      “Proof that an offender‟s behavior indicated little or no regard for human
      life and no hesitation about committing a crime in which the risk to human
      life was high, is proof that the offender is a dangerous offender, but it may
      not be sufficient to sustain consecutive sentences. Every offender
      convicted of two or more dangerous crimes is not a dangerous offender
      subject to consecutive sentences; consequently, the provisions of [s]ection
      40-35-115 cannot be read in isolation from the other provisions of the Act.
      The proof must also establish that the terms imposed are reasonably related
      to the severity of the offenses committed and are necessary in order to
                                          - 15 -
       protect the public from further criminal acts by the offender. In addition,
       the Sentencing Reform Act [of 1989] requires the application of the
       sentencing principles set forth in the Act applicable in all cases. The Act
       requires a principled justification for every sentence, including, of course,
       consecutive sentences.”


Pollard, 432 S.W.3d at 863 (quoting Wilkerson, 905 S.W.2d at 938). Therefore, when
imposing consecutive sentences pursuant to the dangerous offender classification, the
trial court must conclude that the proof establishes that the aggregate sentence is
“reasonably related to the severity of the offenses” and “necessary in order to protect the
public from further criminal acts.” Id. (quoting Wilkerson, 905 S.W.2d at 938). Unlike
the other six subsections, the trial court must make additional findings for the dangerous
offender classification because it is “the most subjective and hardest to apply.” State v.
Lane, 3 S.W.3d 456, 461 (Tenn. 1999).

      At the sentencing hearing, the State articulated the requisite findings for the court
to impose consecutive sentencing based on the dangerous offender category:

               The Defendant is a dangerous offender whose behavior indicates
       little or no regard for human life and no hesitation about committing a
       crime to which the risk to human life is high. I think it [is] particularly
       worth noting, the circumstances of this case [are] that the Defendant called
       Shenqua Ross to his house, had her drive him some distance to 88 Holland.
       Each of these individuals were armed, and I think the proof was also at trial
       that the Defendant is a . . . member of the Crip street gang, and that he then
       went to that location armed with a Tec-9 with I believe a 30-round clip and
       shot at least two times before the gun jammed and then fled the scene. He
       was accompanied by two others. So this is something that took some
       degree of planning, a lot of time for reflection, a lot of time for him to turn
       around and say, “This is not a good idea,” but yet he continued on and shot
       into that house. And again, the Court saw the map. That‟s a residential
       area. Not only were the people in that house put in danger, but I submit to
       the Court that others in the area were also put in danger.

              Also the Court I think can take particular note of the fact he was
       involved just two days prior, this Defendant shot into a car on the parking
       lot of the Madison County sheriff‟s Department where there were two
       adults and a five-year-old and a one-year-old in the car. As a result, the
       five-year-old was grazed by a bullet. I understand the Defendant in his

                                            - 16 -
       statement may say he‟s sorry, but I think it indicates nothing else -- that he
       has no regard for human life regardless of whose it is.

               So, Your Honor, I think the sentence that the state requests is
       reasonably related to his criminal conduct in this case. It serves as a
       deterrent factor, and society needs to be protected from this Defendant who
       was involved I would submit in a minimum of shooting at eight people
       within a span of roughly two days.

        Here, the trial court adopted the State‟s arguments, emphasizing “that the
circumstances surrounding the commission of the offense are aggravated,” such that
“[t]he confinement for an extended period of time is necessary to protect society from the
Defendant‟s unwillingness to lead a productive life and the Defendant‟s resort to criminal
activity in furtherance of an antisocial lifestyle[.]” The court also determined that the
State “established by preponderance of the evidence the Defendant is an offender whose
record of criminal activity is extensive” after “consider[ing] all of those counts”
presented at sentencing. See T.C.A. § 40-35-115(b)(2). We concluded that the record
supports the trial court‟s findings and that the court therefore did not abuse its discretion
by imposing consecutive sentences.

       Here, the trial court expressly weighed the factors in Tennessee Code Annotated
section 40-35-210 and the sentencing principles in Tennessee Code Annotated section
40-35-103. The court noted that the crimes involved numerous victims and emphasized
the emotional impact the Defendant‟s criminal behavior had on the victims. Out of
concern for the victims and the public, the court determined that consecutive sentencing
was necessary. The record reflects that the trial court carefully considered the evidence,
the enhancement and mitigating factors, and the purposes and principles of sentencing
prior to imposing consecutive, within-range sentences of confinement in this case.
Therefore, the Defendant has failed to establish that the trial court abused its discretion in
imposing an effective sentence of 104 years, and he is not entitled to relief.

                                      CONCLUSION

       Upon our review, we affirm the judgments of the trial court.



                                                     _________________________________
                                                     CAMILLE R. McMULLEN, JUDGE



                                            - 17 -